McCLELLAN, J.
Cost incurred by a defendant in making defense to a charge of crime constitute a mere debt, recoverable by execution against his property or by separate civil proceeding, from him to the persons who have served him in that behalf, and-he can neither be put to hard labor for their payment nor be required as another alternative to confess judgment with surety therefor. The judgment to be confessed in such caséis for the fine and the costs of prosecution, not those of the defense.—Bradley v. The State, 69 Ala. 318; Bowen v. The State, 98 Ala. 83.
The circuit court erred in overruling the motion to re-tax the costs so as to eliminate from the same sought to be collected on the confession of judgment all items of costs incurred by the defense. .....
- Reversed and remanded. ■ ■